                        ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( 1257+(51 ',675,&7 2) ,//,12,6
                                      ($67(51 ',9,6,21

                                                   
 (/,=$%(7+ $ &5$)7 -$1( '2( D                   
 PLQRU E\ KHU QH[W IULHQG DQG SDUHQW             
 (/,=$%(7+ $ &5$)7 %5<$1 /                           & 
 3$876&+ 0$5< '2( D PLQRU E\ KHU                
 QH[W IULHQG DQG SDUHQW %5<$1 /                      +RQ 9LUJLQLD 0 .HQGDOO
 3$876&+ RQ WKHLU RZQ EHKDOI DQG RQ               
 EHKDOI RI DOO RWKHUV VLPLODUO\ VLWXDWHG          
                                                   
                                 3ODLQWLIIV       
          Y                                       
                                                   
 +($/7+ &$5( 6(59,&(                               
 &25325$7,21                                      
                                                   
                                 'HIHQGDQW        

                          0(025$1'80 23,1,21 $1' 25'(5


       3ODLQWLIIV ILOHG WKLV FODVV DFWLRQ VXLW RQ -XO\   DJDLQVW 'HIHQGDQW +&6& 'NW 

2Q )HEUXDU\   WKH &RXUW HQWHUHG D )LQDO 2UGHU DQG -XGJPHQW DSSURYLQJ WKH 6HWWOHPHQW

$JUHHPHQW HQWHUHG LQWR E\ WKH SDUWLHV RQ EHKDOI RI WKH 6HWWOHPHQW &ODVV 'NW  'LVWULEXWLRQ

RI WKH 1HW 6HWWOHPHQW )XQG WR WKH &ODVV EHJDQ VRRQ WKHUHDIWHU 2Q 6HSWHPEHU   3ODLQWLIIV

ILOHG D 0RWLRQ WR 0RGLI\ $GPLQLVWUDWLRQ RI 6HWWOHPHQW E\ ([WHQGLQJ 'LVWULEXWLRQ 'HDGOLQH

VHHNLQJ D GD\ H[WHQVLRQ RI WKH GLVWULEXWLRQ GHDGOLQH 'NW  )RU WKH IROORZLQJ UHDVRQV

3ODLQWLIIV¶ 0RWLRQ LV JUDQWHG

                                         %$&.*5281'


       ,Q WKHLU FODVV DFWLRQ VXLW 3ODLQWLIIV DOOHJH 'HIHQGDQW +&6& HQJDJHG LQ GLVFULPLQDWRU\ DQG

LOOHJDO SUDFWLFHV E\ UHVWULFWLQJ WKH VFRSH RI WKHLU LQVXUDQFH FRYHUDJH IRU WUHDWPHQW RI PHQWDO LOOQHVV

LQ UHVLGHQWLDO WUHDWPHQW FHQWHUV LQ YLRODWLRQ RI LWV GXWLHV RZHG WR KHDOWK LQVXUDQFH SODQ SDUWLFLSDQWV

DQG EHQHILFLDULHV SXUVXDQW WR WKH (PSOR\HH 5HWLUHPHQW ,QFRPH 6HFXULW\ $FW RI  ³(5,6$´


                                                  
DQG WKH 3DXO :HOOVWRQH DQG 3HWH 'RPHQLFL 0HQWDO +HDOWK 3DULW\ DQG $GGLFWLRQ (TXLW\ $FW RI 

WKH ³3DULW\ $FW´ DV LQFRUSRUDWHG LQWR (5,6$        'NW     7KH SDUWLHV HQWHUHG VHWWOHPHQW

GLVFXVVLRQV LQ  2Q 6HSWHPEHU   WKH &RXUW HQWHUHG DQ 2UGHU SUHOLPLQDULO\ DSSURYLQJ

WKH &ODVV $FWLRQ 6HWWOHPHQW RQ EHKDOI RI LQGLYLGXDOV ZKR DIWHU -XO\   ZHUH SDUWLFLSDQWV LQ

RU EHQHILFLDULHV RI DQ (5,6$JRYHUQHG HPSOR\HH ZHOIDUH EHQHILWV SODQ DGPLQLVWHUHG DQGRU

LQVXUHG E\ +&6& VXEPLWWHG D FODLP IRU WUHDWPHQW RI PHQWDO LOOQHVV LQ D UHVLGHQWLDO WUHDWPHQW

FHQWHU DQG KDG WKHLU FODLP GHQLHG E\ +&6& EDVHG RQ SODQ H[FOXVLRQV IRU FRYHUDJH RI UHVLGHQWLDO

WUHDWPHQW RI PHQWDO LOOQHVV 'NW  7KH SDUWLHV LGHQWLILHG 6HWWOHPHQW &ODVV 0HPEHUV WKURXJK

+&6& GDWD DQG SURYLGHG WKHVH LQGLYLGXDOV 1RWLFH RI WKH SURSRVHG VHWWOHPHQW DQG RSSRUWXQLW\ WR

RSW RXW 'NW  1R 6HWWOHPHQW &ODVV 0HPEHUV RSWHG RXW RI WKH 6HWWOHPHQW 'NW  DW 

       2Q )HEUXDU\   WKH &RXUW LVVXHG D )LQDO 2UGHU DQG -XGJPHQW DSSURYLQJ WKH

6HWWOHPHQW $JUHHPHQW DQG GLVPLVVLQJ WKH DFWLRQ ZLWK SUHMXGLFH 'NW  7KH DSSURYHG

6HWWOHPHQW $JUHHPHQW HVWDEOLVKHG D 6HWWOHPHQW )XQG RI               DQG DSSRLQWHG 'DKO

$GPLQLVWUDWLRQ //& DV 6HWWOHPHQW $GPLQLVWUDWRU  DW   7KH $JUHHPHQW LQFRUSRUDWHV

D 3ODQ RI $OORFDWLRQ IRU WKH GLVWULEXWLRQ RI WKH 1HW 6HWWOHPHQW )XQG   OHVV FHUWDLQ WD[HV

FRVWV IHHV HWF WR DOO &ODVV 0HPEHUV ZKR GLG QRW RSW RXW RI WKH 6HWWOHPHQW &ODVV ³3DUWLFLSDWLQJ

6HWWOHPHQW &ODVV 0HPEHUV´ 'NWV  DW   DW  7KH 3ODQ RI $OORFDWLRQ VHWV IRUWK KRZ

HDFK 0HPEHU¶V VKDUH LV WR EH FDOFXODWHG DQG SURYLGHV D SURFHGXUH DQG VFKHGXOH IRU GLVWULEXWLQJ

FKHFNV WR HDFK 0HPEHU 6HH 'NW 

       $FFRUGLQJ WR WKH 3ODQ RI $OORFDWLRQ HDFK 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHU ³ZLOO

UHFHLYH D VKDUH RI WKH 1HW 6HWWOHPHQW )XQG EDVHG RQ KLVKHU $GMXVWHG 7UHDWPHQW 'D\V´ DV

FDOFXODWHG DFFRUGLQJ WR D IRUPXOD SURYLGHG LQ WKH 3ODQ RI $OORFDWLRQ ,G DW  (DFK 0HPEHU¶V

VKDUH ³VKDOO EH GHWHUPLQHG E\ PXOWLSO\LQJ WKH 1HW 6HWWOHPHQW )XQG RQ WKH GDWH WKH )LQDO $SSURYDO



                                                 
2UGHU >)HEUXDU\  @ E\ WKH IROORZLQJ IUDFWLRQ WKH 0HPEHU¶V $GMXVWHG 7UHDWPHQW 'D\V 

WKH VXP RI WKH $GMXVWHG 7UHDWPHQW 'D\V IRU DOO 3DUWLFLSDWLQJ 0HPEHUV´ ,G DW ±

       7KH 3ODQ RI $OORFDWLRQ WKHQ SURYLGHV WKH IROORZLQJ VFKHGXOH IRU GLVWULEXWLQJ WKH FKHFNV WR

3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHUV

              * 7KH 6HWWOHPHQW $GPLQLVWUDWRU ZLOO PDNH DW OHDVW WZR DWWHPSWV WR
                 GLVWULEXWH FKHFNV E\ FHUWLILHG PDLO WR 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV
                 0HPEHUV DQG ZLOO ZRUN ZLWK WKH 3DUWLHV¶ FRXQVHO WR DWWHPSW WR ILQG XS
                 WRGDWH DGGUHVV LQIRUPDWLRQ IRU DQ\ 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV
                 0HPEHUV IRU ZKRP DQ DWWHPSW ZDV XQVXFFHVVIXO

              + ,I WKH 6HWWOHPHQW $GPLQLVWUDWRU GHWHUPLQHV WKDW DIWHU DW OHDVW WZR
                 DWWHPSWV WR PDNH D GLVWULEXWLRQ WR D 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV
                 0HPEHU LW LV QRW UHDVRQDEO\ SRVVLEOH WR FRPSOHWH WKH GLVWULEXWLRQ RI WKDW
                 PHPEHU¶V VKDUH RI WKH 1HW 6HWWOHPHQW )XQG WKHQ WKH 3DUWLFLSDWLQJ
                 6HWWOHPHQW &ODVV 0HPEHU¶V VKDUH VKDOO EH VHW DVLGH XQWLO DOO GLVWULEXWLRQV
                 KDYH EHHQ HLWKHU FRPSOHWHG RU VHW DVLGH ,I DQ\ FKHFN UHPDLQV XQFDVKHG
                 DQG XQUHWXUQHG IRU DW OHDVW  GD\V DIWHU PDLOLQJ WKHQ WKH 6HWWOHPHQW
                 $GPLQLVWUDWRU ZLOO LVVXH D VWRS SD\PHQW UHTXHVW DQG VHW DVLGH WKDW
                 3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHU¶V VKDUH

              , $W WKH HDUOLHU RI HLWKHU L  GD\V DIWHU )LQDO -XGJPHQW RU LL WKH
                 FRPSOHWLRQ RU VHWWLQJ DVLGH RI DOO GLVWULEXWLRQV UHIHUUHG WR LQ SDUDJUDSK
                 + WKH ³&RPSOHWLRQ 'DWH´ WKH 6HWWOHPHQW $GPLQLVWUDWRU ZLOO ZLWKLQ
                  GD\V WKHUHDIWHU GLVWULEXWH WKH UHPDLQGHU RI WKH 1HW 6HWWOHPHQW )XQG
                 OHVV D UHVHUYH IRU UHDVRQDEOH DGPLQLVWUDWLYH FRVWV DQGRU H[SHFWHG
                 WD[HV ZKLFK VKDOO LQFOXGH WKH DPRXQW RI DQ\ GLVWULEXWLRQV WKDW KDYH
                 EHHQ VHW DVLGH SXUVXDQW WR 3DUDJUDSK + DQG WKH DPRXQW RI DQ\
                 GLVWULEXWLRQV WKDW KDYH QRW EHHQ FRPSOHWHG EHFDXVH WKH WLPH SHULRG IRU
                 FDVKLQJ WKH GLVWULEXWLRQ FKHFN KDV H[SLUHG WKH ³5HVLGXDO 6HWWOHPHQW
                 )XQG´ DV IROORZV

                   ,I WKH 5HVLGXDO 6HWWOHPHQW )XQG H[FHHGV  WKHQ WKH 6HWWOHPHQW
                      $GPLQLVWUDWRU ZLOO GLVWULEXWH SUR UDWD WKH UHPDLQGHU WR WKRVH
                      3DUWLFLSDWLQJ 6HWWOHPHQW &ODVV 0HPEHUV IRU ZKRP GLVWULEXWLRQV
                      ZHUH FRPSOHWHG ³$FFHVVLEOH 3DUWLFLSDWLQJ 0HPEHUV´ ZKHUH WKH
                      VKDUH GLVWULEXWHG WR HDFK $FFHVVLEOH 3DUWLFLSDWLQJ 0HPEHU VKDOO EH
                      GHWHUPLQHG E\ PXOWLSO\LQJ WKH DPRXQW RI WKH 5HVLGXDO 6HWWOHPHQW
                      )XQG E\ WKH IROORZLQJ IUDFWLRQ WKH 0HPEHU¶V $GMXVWHG 7UHDWPHQW
                      'D\V  WKH VXP RI WKH $GMXVWHG 7UHDWPHQW 'D\V IRU DOO $FFHVVLEOH
                      3DUWLFLSDWLQJ 0HPEHUV RU DOWHUQDWLYHO\

                   ,I WKH 5HVLGXDO 6HWWOHPHQW )XQG LV  RU OHVV WKHQ WKH 6HWWOHPHQW
                       $GPLQLVWUDWRU ZLOO GLVWULEXWH WKH UHPDLQGHU WR 1DWLRQDO $OOLDQFH RQ

                                                
                      0HQWDO ,OOQHVV  1 )DLUID[ 'ULYH 6XLWH  $UOLQJWRQ 9$
                      

,G DW 

        7KH 6HWWOHPHQW $JUHHPHQW DOVR LQFOXGHV D ³0RGLILFDWLRQ RU $PHQGPHQW´ FODXVH WKDW VWDWHV

WKH ³$JUHHPHQW PD\ QRW EH PRGLILHG RU DPHQGHG QRU PD\ DQ\ RI LWV SURYLVLRQV EH ZDLYHG H[FHSW

E\ D ZULWLQJ VLJQHG E\ WKH 3HUVRQV ZKR H[HFXWHG WKLV $JUHHPHQW RU WKHLU VXFFHVVRUVLQLQWHUHVW´

'NW  DW  )LQDOO\ ERWK WKH )LQDO 2UGHU DQG -XGJPHQW DQG WKH 6HWWOHPHQW $JUHHPHQW

LQFOXGH DQ H[SUHVV UHVHUYDWLRQ RI MXULVGLFWLRQ E\ WKH &RXUW

               )LQDO 2UGHU DQG -XGJPHQW

                                            -85,6',&7,21

                :LWKRXW DIIHFWLQJ WKH ILQDOLW\ RI WKLV )LQDO $SSURYDO 2UGHU DQG
                  -XGJPHQW LQ DQ\ ZD\ WKLV &RXUW ZLOO UHWDLQ H[FOXVLYH FRQWLQXLQJ
                  MXULVGLFWLRQ RYHU DOO 3DUWLHV WKH 6HWWOHPHQW $GPLQLVWUDWRU DQG
                  6HWWOHPHQW &ODVV 0HPEHUV ZLWK UHJDUG WR LPSOHPHQWDWLRQ RI WKH
                  6HWWOHPHQW $JUHHPHQW GLVSRVLWLRQ RI WKH 6HWWOHPHQW )XQG DQG
                  HQIRUFHPHQW DQG DGPLQLVWUDWLRQ RI WKLV 2UGHU DQG WKH 6HWWOHPHQW
                  $JUHHPHQW LQFOXGH WKH UHOHDVH SURYLVLRQV WKHUHRI 7KH &RXUW PD\ RUGHU
                  DQ\ DSSURSULDWH OHJDO RU HTXLWDEOH UHPHG\ QHFHVVDU\ WR HQIRUFH WKH WHUPV
                  RI WKLV )LQDO $SSURYDO 2UGHU DQG -XGJPHQW DQGRU WKH 6HWWOHPHQW

'NW  DW 

               6HWWOHPHQW $JUHHPHQW

                5HWHQWLRQ RI -XULVGLFWLRQ 7KH 3DUWLHV DFNQRZOHGJH DQG DJUHH WKDW WKH
                   &RXUW ZLOO UHWDLQ MXULVGLFWLRQ RYHU WKH 3DUWLHV $FWLRQ DQG WKH 6HWWOHPHQW
                   IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV RI WKLV $JUHHPHQW

'NW  DW 

        7KH (IIHFWLYH 'DWH RI 6HWWOHPHQW ZDV 0DUFK   'NW  DW  7KH )LQDO

6HWWOHPHQW &ODVV /LVW LQFOXGHG DSSUR[LPDWHO\  3DUWLFLSDWLQJ 0HPEHUV 'NW  'DKO

$GPLQLVWUDWLRQ LQLWLDWHG WKH GLVWULEXWLRQ RI FKHFNV SHU WKH VFKHGXOH SURYLGHG LQ WKH 3ODQ RI

$OORFDWLRQ RQ 0D\   'NW  DW  2Q $XJXVW   WKH GD\ GHDGOLQH IRU LVVXLQJ

D VWRSSD\PHQW UHTXHVW RQ DOO XQFDVKHG RU XQGHOLYHUDEOH FKHFNV 'DKO $GPLQLVWUDWLRQ LQIRUPHG
                                                 
&ODVV &RXQVHO WKDW  FKHFNV UHPDLQHG  XQGHOLYHUDEOH FKHFNV WRWDOLQJ DSSUR[LPDWHO\ 

DQG  GHOLYHUDEOH EXW XQFDVKHG FKHFNV WRWDOLQJ DSSUR[LPDWHO\  ,G DW  )RU ILYH RI

WKH  GHOLYHUDEOH EXW XQFDVKHG FKHFNV WKH UHVSHFWLYH 3DUWLFLSDWLQJ 0HPEHU FRQWDFWHG 'DKO

$GPLQLVWUDWLRQ DIWHU WKH $XJXVW  GHDGOLQH UHTXHVWLQJ WKDW WKH FKHFN EH UHLVVXHG ,G

           7KH GD\ GHDGOLQH IRU LQLWLDWLQJ WKH VHFRQGURXQG GLVWULEXWLRQ ZDV 6HSWHPEHU  

3ODLQWLIIV ILOHG WKHLU 0RWLRQ WR 0RGLI\ $GPLQLVWUDWLRQ RI 6HWWOHPHQW E\ ([WHQGLQJ 'LVWULEXWLRQ

'HDGOLQH RQ 6HSWHPEHU   'NW  ,Q WKH 0RWLRQ 3ODLQWLIIV VHHN D ³PRGHVW DGMXVWPHQW´

WR WKH GLVWULEXWLRQ VFKHGXOH WR DOORZ 'DKO $GPLQLVWUDWLRQ RQH IXUWKHU DWWHPSW WR FRPSOHWH WKH

GLVWULEXWLRQ RI WKH  GHOLYHUDEOH EXW XQFDVKHG FKHFNV ,G 6SHFLILFDOO\ 3ODLQWLIIV VHHN  GD\V

WR FRPSOHWH WKLV DGGLWLRQDO SURFHVVLQJ ,G 'HIHQGDQWV GR QRW REMHFW WR DOORZLQJ FKHFNV WR EH

UHLVVXHG WR WKH 3DUWLFLSDWLQJ 0HPEHUV WKDW KDYH FRQWDFWHG 'DKO $GPLQLVWUDWLRQ VLQFH WKH $XJXVW

 GHDGOLQH EXW REMHFW WR WKH GD\ H[WHQVLRQ VRXJKW DUJXLQJ WKH 6HWWOHPHQW $JUHHPHQW H[SUHVVO\

SUHFOXGHV VXFK PRGLILFDWLRQ 'NW 

                                                    $1$/<6,6


           3ODLQWLIIV DUJXH WKDW WKH GD\ H[WHQVLRQ VRXJKW LV ZLWKLQ WKH &RXUW¶V FRQWLQXLQJ

MXULVGLFWLRQ DV UHVHUYHG LQ WKH )LQDO 2UGHU DQG -XGJPHQW DQG WKH 6HWWOHPHQW $JUHHPHQW DQG WKH

&RXUW¶V HTXLWDEOH SRZHU WR PDNH VXFK DGMXVWPHQWV WR WKH $JUHHPHQW 'NW  'HIHQGDQWV

GLVDJUHH DUJXLQJ WKH GD\ H[WHQVLRQ FRQVWLWXWHV D VXEVWDQWLYH FKDQJH WR WKH WHUPV RI WKH

$JUHHPHQW UHTXLULQJ IRUPDO PRGLILFDWLRQ WR WKH )LQDO 2UGHU DQG -XGJPHQW 'NW 





    2QO\ WKUHH RI WKH ILYH &ODVV 0HPEHUV VHHNLQJ UHLVVXDQFH RI KLV RU KHU FKHFN KDG FRQWDFWHG 'DKO $GPLQLVWUDWLRQ DW

WKH WLPH 3ODLQWLIIV¶ 0RWLRQ ZDV ILOHG 'HIHQGDQWV VWDWHG LQ WKHLU 5HVSRQVH WR 3ODLQWLIIV¶ 0RWLRQ WKDW WKH\ GR QRW REMHFW

WR 'DKO $GPLQLVWUDWLRQ ZRUNLQJ ZLWK WKHVH WKUHH PHPEHUV IRU DVVLVWDQFH LQ FRPSOHWLQJ WKH GHSRVLWV RI WKHLU FKHFNV

'NW  DW  Q 'HIHQGDQWV KDYH WDNHQ QR SRVLWLRQ ZLWK UHJDUG WR WKH WZR DGGLWLRQDO 0HPEHUV WKDW KDYH FRQWDFWHG

'DKO $GPLQLVWUDWLRQ VLQFH WKH SDUWLHV VXEPLWWHG WKHLU EULHIV EXW DW D KHDULQJ EHIRUH WKH &RXUW VWDWHG RQO\ WKDW WKH\

WUXVW WKH &RXUW FDQ PDNH DQ\ QHFHVVDU\ DGMXVWPHQWV IRU WKHVH DGGLWLRQDO 0HPEHUV LI QHFHVVDU\       %HFDXVH WKH &RXUW

JUDQWV 3ODLQWLIIV¶ 0RWLRQ QR DGMXVWPHQW LV QHFHVVDU\



                                                           
        ,Q WKH )LQDO 2UGHU DQG -XGJPHQW WKH &RXUW H[SUHVVO\ UHVHUYHG MXULVGLFWLRQ EH\RQG ILQDO

MXGJPHQW DQG DSSURYDO RI WKH 6HWWOHPHQW WR ³LPSOHPHQWDWLRQ RI WKH $JUHHPHQW GLVSRVLWLRQ RI WKH

6HWWOHPHQW )XQG DQG HQIRUFHPHQW DQG DGPLQLVWUDWLRQ RI >WKH )LQDO@ 2UGHU DQG WKH 6HWWOHPHQW

$JUHHPHQW´ 'NW  DW  ³7KH GLVWULFW FRXUW¶V H[SOLFLW UHWHQWLRQ RI MXULVGLFWLRQ LV FRQVLVWHQW

ZLWK LWV UHVSRQVLELOLW\ SXUVXDQW WR )HG 5 &LY 3  WR SURWHFW WKH LQWHUHVWV RI FODVV PHPEHUV´

$OH[DQGHU Y &KLFDJR 3DUN 'LVW  )G   WK &LU  ³>'@LVWULFW FRXUWV ZKR
HQWHU MXGJPHQW SXUVXDQW WR >D VHWWOHPHQW DJUHHPHQW@ QHFHVVDULO\ KDYH WKH SRZHU WR PDQGDWH

FRPSOLDQFH ZLWK LW´ LQ RUGHU WR HQVXUH FODVV PHPEHUV UHFHLYH WKH UHOLHI WR ZKLFK WKH\ DUH HQWLWOHG

,G TXRWLQJ %UDG\ Y 6XOOLYDQ  )G   WK &LU  VHH DOVR HJ ,Q UH &RUUXJDWHG
&RQWDLQHU $QWLWUXVW /LWLJDWLRQ  )G   WK &LU  ³,Q D FODVV DFWLRQ WKH GLVWULFW
FRXUW KDV D GXW\ WR FODVV PHPEHUV WR VHH WKDW DQ\ VHWWOHPHQW LW DSSURYHV LV FRPSOHWHG DQG QRW

PHUHO\ WR DSSURYH D SURPLVH    WR SD\ WKH UHOLHI WR ZKLFK LW KDV GHFLGHG FODVV PHPEHUV DUH

HQWLWOHG´

        +RZHYHU WKH MXULVGLFWLRQ UHVHUYHG E\ WKH &RXUW LQ WKH )LQDO 2UGHU DQG -XGJPHQW DQG WKH

6HWWOHPHQW $JUHHPHQW LV QRW XQIHWWHUHG LW LV H[SOLFLWO\ OLPLWHG E\ WKH WHUPV RI WKH 2UGHU DQG WKH

6HWWOHPHQW $JUHHPHQW 6HH 'NW  ³7KH &RXUW PD\ RUGHU DQ\ DSSURSULDWH OHJDO RU HTXLWDEOH

UHPHG\ QHFHVVDU\ WR HQIRUFH WKH WHUPV RI WKLV )LQDO $SSURYDO 2UGHU DQG -XGJPHQW DQGRU WKH

6HWWOHPHQW´ HPSKDVLV DGGHG 'NW  ³>7@KH &RXUW ZLOO UHWDLQ MXULVGLFWLRQ    IRU WKH

SXUSRVHV RI HQIRUFLQJ WKH WHUPV RI WKLV $JUHHPHQW´ HPSKDVLV DGGHG ,Q HQIRUFLQJ WKH WHUPV
RI WKH $JUHHPHQW WKH &RXUW DSSOLHV ,OOLQRLV ODZ 'NW  DW  ³$OO WHUPV DQG FRQGLWLRQV RI

WKLV $JUHHPHQW VKDOO EH JRYHUQHG E\ DQG LQWHUSUHWHG DFFRUGLQJ WR WKH ODZV RI WKH 6WDWH RI

,OOLQRLV´ VHH DOVR 1HZNLUN Y 9LOO RI 6WHJHU  )G   WK &LU ³$ VHWWOHPHQW

DJUHHPHQW LV D FRQWUDFW DQG LWV HQIRUFHPHQW LV JRYHUQHG E\ SULQFLSOHV RI FRQWUDFW ODZ´ 3RKO Y



                                                 
8QLWHG $LUOLQHV ,QF  )G   WK &LU 7KH &RXUW DSSOLHV VWDWH ODZ ZKHQ
FRQVWUXLQJ D VHWWOHPHQW DJUHHPHQW         ³8QGHU ,OOLQRLV ODZ WKH FRXUW¶V µSULPDU\ REMHFWLYH LQ

FRQVWUXLQJ D FRQWUDFW LV WR JLYH HIIHFW WR WKH LQWHQW RI WKH SDUWLHV´ 3HRSOHV *DV /LJKW    &RNH &R
Y %HD]HU ( ,QF  )G   WK &LU  TXRWLQJ *DOODJKHU Y /HQDUW  1(G 
 ,OO  7KH FRXUW PXVW ILUVW ³ORRN WR WKH ODQJXDJH RI >WKH@ FRQWUDFW DORQH DV WKH ODQJXDJH

JLYHQ LWV SODLQ DQG RUGLQDU\ PHDQLQJ LV WKH EHVW LQGLFDWLRQ RI WKH SDUWLHV¶ LQWHQW´ DQG FRQVWUXH WKH

FRQWUDFW ³DV D ZKROH YLHZLQJ HDFK SDUW LQ OLJKW RI WKH RWKHUV´ ,G TXRWLQJ *DOOJKHU  1(G

DW 

           7KH SODLQ ODQJXDJH RI WKH 3ODQ RI $OORFDWLRQ DV LQFRUSRUDWHG LQWR WKH 6HWWOHPHQW

$JUHHPHQW HVWDEOLVKHV D FOHDU VFKHGXOH IRU WKH GLVWULEXWLRQ RI FKHFNV WR 3DUWLFLSDWLQJ 0HPEHUV

DQG WKH GHDGOLQH IRU GLVWULEXWLQJ WKH ILUVWURXQG GLVWULEXWLRQ KDV FOHDUO\ SDVVHG 7KH 3ODQ UHTXLUHV

WKDW DOO FKHFNV VHW DVLGH EHFDXVH WKH\ ZHUH XQFDVKHG DV RI WKH GD\ GHDGOLQH EHFRPH D SDUW RI

WKH VHFRQGURXQG GLVWULEXWLRQ 7KH GD\ GHDGOLQH IRU LQLWLDWLQJ WKH VHFRQGURXQG GLVWULEXWLRQ

KDV FRPH 7KHUHIRUH HQIRUFLQJ WKH WHUPV RI WKH $JUHHPHQW ZRXOG UHTXLUH WKH &RXUW WR RUGHU WKDW

WKH VHFRQGURXQG GLVWULEXWLRQ SURFHHG DFFRUGLQJ WR WKH 3ODQ WKHUHE\ GHQ\LQJ 3ODLQWLII¶V UHTXHVWHG

H[WHQVLRQ )XUWKHUPRUH WKH $JUHHPHQW H[SOLFLWO\ VWDWHV WKDW LW PD\ QRW EH PRGLILHG RU DPHQGHG

H[FHSW E\ D ZULWLQJ VLJQHG E\ WKH SDUWLHV 'NW  DW  1HLWKHU WKH 2UGHU QRU WKH 3ODQ RI

$OORFDWLRQ FRQWHPSODWH DQ\ RWKHU PHDQV RI PRGLILFDWLRQ 7KH SDUWLHV KDYH QRW DJUHHG LQ D VLJQHG

ZULWLQJ RU RWKHUZLVH WR WKH SURSRVHG PRGLILFDWLRQ 7KHUHIRUH WKH &RXUW KDV QR DXWKRULW\ XQGHU

WKH MXULVGLFWLRQ UHWDLQHG WKURXJK WKH 2UGHU DQG WKH $JUHHPHQW WR JUDQW WKH PRGLILFDWLRQ WR WKH 3ODQ

RI $OORFDWLRQ UHTXHVWHG E\ WKH 3ODLQWLIIV

           7KDW LV QRW WR VD\ KRZHYHU WKDW WKH &RXUW KDV QR SRZHU RYHU WKH GLVWULEXWLRQ RI IXQGV

EH\RQG WKDW H[SOLFLWO\ SURYLGHG LQ WKH $JUHHPHQW &RXUWV DOVR KDYH HTXLWDEOH DQG LQKHUHQW SRZHUV



                                                   
DV ZHOO DV D ILGXFLDU\ GXW\ WR SURWHFW WKH XQQDPHG EXW LQWHUHVWHG PHPEHUV RI WKH FODVV XQWLO WKH

WHUPV RI WKH VHWWOHPHQW DV DJUHHG XSRQ KDYH EHHQ FRPSOHWHG 6HH &XUWLVV:ULJKW &RUS Y +HOIDQG

 )G   WK &LU  ³>7@KH FODVV DFWLRQ SURFHGXUH >LV@ HTXLWDEOH LQ RULJLQ´ FLWLQJ

+DQVEHUU\ Y /HH  86    .DXIPDQ Y $P ([SUHVV 7UDYHO 5HODWHG 6HUYV &R
 )G  WK &LU  ³>'@LVWULFW FRXUWV VKRXOG DFW DV WKH µILGXFLDU\ RI WKH FODVV¶ VXEMHFW

µWR WKH KLJK GXW\ RI FDUH WKDW WKH ODZ UHTXLUHV RI ILGXFLDULHV¶´ TXRWLQJ 5H\QROGV Y %HQHILFLDO

1DW¶O %DQN  )G   WK &LU  /LNH LWV H[SOLFLW UHWHQWLRQ RI MXULVGLFWLRQ WKH
&RXUW¶V LQKHUHQW SRZHUV DQG ILGXFLDU\ GXW\ WR SURWHFW XQQDPHG FODVV PHPEHUV ³FRQWLQXH XQWLO WKH

>VHWWOHPHQW IXQG@ LV DFWXDOO\ GLVWULEXWHG´ 6HH HJ ,Q UH 6HDUV 5RHEXFN         &R )URQW/RDGLQJ
:DVKHU 3URG /LDE /LWLJ 1R  &   :/  DW  1' ,OO 0DU  
TXRWDWLRQ RPLWWHG VHH DOVR =LHQWV Y /D0RUWH  )G   G &LU  ³8QWLO WKH IXQG

FUHDWHG E\ WKH VHWWOHPHQW LV DFWXDOO\ GLVWULEXWHG WKH FRXUW UHWDLQV LWV WUDGLWLRQDO HTXLW\ SRZHUV ,W LV

QRW QRYHO ODZ WR DQQRXQFH WKDW D FRXUW VXSHUYLVLQJ WKH GLVWULEXWLRQ RI D WUXVW IXQG KDV WKH LQKHUHQW

SRZHU DQG GXW\ WR SURWHFW XQQDPHG EXW LQWHUHVWHG SHUVRQV´

        3ODLQWLIIV DUJXH WKH &RXUW KDV HTXLWDEOH MXULVGLFWLRQ WR PDNH WKH VFKHGXOLQJ DGMXVWPHQW LW

VHHNV 3ODLQWLIIV UHO\ SULPDULO\ RQ ,Q UH 6HDUV 5RHEXFN WR VXSSRUW WKLV SRVLWLRQ ,Q ,Q UH 6HDUV

5RHEXFN 3ODLQWLIIV PRYHG WKH &RXUW WR DOORZ  ODWHILOHG FODLPV DIWHU WKH SDUWLHV¶ FODVV
VHWWOHPHQW DJUHHPHQW KDG EHHQ DSSURYHG  :/  DW  2I WKH  ODWHILOHG FODLPV

 ZHUH ILOHG E\ FXUUHQW FODVV PHPEHUV PRVW RI ZKRP ZHUH SUHDSSURYHG VRRQ DIWHU WKH GHDGOLQH

SDVVHG ,G DW  ,W ZDV XQFOHDU KRZHYHU ZKHWKHU WKH UHPDLQLQJ  FODLPV TXDOLILHG IRU SD\PHQW

XQGHU WKH SDUWLHV¶ DJUHHPHQW ,G 'HIHQGDQWV RSSRVHG WKH PRWLRQ DUJXLQJ WKH &RXUW VKRXOG QRW

FRQVLGHU DQ\ RI WKH ODWHILOHG FODLPV XQGHU LWV HTXLWDEOH SRZHU EHFDXVH WKH SDUWLHV¶ 6HWWOHPHQW

$JUHHPHQW DQG WKH GD\ ILOLQJ GHDGOLQH LQFRUSRUDWHG WKHUHLQ FRQWUROOHG ,G DW  7KH GLVWULFW



                                                   
FRXUW GLVDJUHHG ILQGLQJ WKH IDFWV LQ WKH FDVH ZDUUDQWHG D PRUH OHQLHQW DSSURDFK XQGHU WKH &RXUW¶V

HTXLWDEOH DXWKRULW\ DW OHDVW ZLWK UHJDUG WR WKH  YDOLGEXWODWH FODLPV ,G

       ,QGHHG WKH 6HYHQWK &LUFXLW KDV UHFRJQL]HG WKDW FRXUWV RYHUVHHLQJ FODVV VHWWOHPHQW

DJUHHPHQWV KDYH GLVFUHWLRQ ZLWKLQ WKHLU HTXLWDEOH SRZHU WR SHUPLW WKH ILOLQJ RI ODWH FODLPV EXW RQO\

ZKHUH WKH HTXLWLHV RQ EDODQFH IDYRU WKH QHZ FODLPDQWV %XUQV Y (OURG  )G   WK

&LU     6XFK SRZHU LV FRQVLVWHQW ZLWK WKH FRXUW¶V ³WUDGLWLRQDO HTXLWDEOH IXQFWLRQ´ RI

³DOORFDW>LQJ@ DQ LQDGHTXDWH IXQG DPRQJ FRPSHWLQJ FRPSODLQDQWV´ DQG LWV GXW\ WR SURWHFW WKH

PHPEHUV RI WKH VHWWOHPHQW FODVV &XUWLVV:ULJKW &RUS  )G DW  2WKHU DSSHOODWH FRXUWV

KDYH KHOG WKH VDPH VHH HJ ,Q UH 2UWKRSHGLF %RQH 6FUHZ 3URGV /LDE /LWLJ  )G  

G &LU  ³$ SULPDU\ XVH RI >WKH FRXUW¶V@ HTXLWDEOH SRZHUV LV EDODQFLQJ WKH JRDOV RI H[SHGLHQW

VHWWOHPHQW GLVWULEXWLRQ DQG WKH FRQVLGHUDWLRQ GXH WR ODWHDUULYLQJ FODVV PHPEHUV    ,QWHJUDO WR

WKLV EDODQFLQJ KRZHYHU LV WKH FRXUW¶V UHVSRQVLELOLW\ DQG LQKHUHQW SRZHU DQG GXW\ WR SURWHFW

XQQDPHG EXW LQWHUHVWHG SHUVRQV´ TXRWDWLRQ RPLWWHG HYHQ ZKHUH WKH UHOLHI VRXJKW ZDV

IRUHFORVHG E\ WKH WHUPV RI WKH SDUWLHV¶ DJUHHPHQW 6HH HJ =LHQWV  )G DW  UHMHFWLQJ

GLVWULFW FRXUW¶V VWULFW DGKHUHQFH WR VHWWOHPHQW DJUHHPHQW WHUPV DV DQ ³XQZDUUDQWHG´ ³QDUURZ YLHZ

RI WKH FRXUW¶V IXQFWLRQ LQ RYHUVHHLQJ FODVV DFWLRQV SXUVXDQW WR 5XOH ´ VHH DOVR HJ %HHFKHU Y

$EOH  )G  G &LU  SHUPLWWLQJ UHYHUVLRQ RI IXQGV SXUVXDQW WR FRXUW¶V HTXLWDEOH
SRZHU GHVSLWH QRQUHYHUVLRQ FODXVH LQ WKH VHWWOHPHQW DJUHHPHQW ZKHUH UHVXOW ZRXOG EH LQHTXLWDEOH

RWKHUZLVH

       3ODLQWLIIV¶ UHTXHVW GRHV QRW LQYROYH ODWHILOHG FODLPV EXW WKH GHOLYHUDEOH EXW XQFDVKHG

FKHFNV JLYH ULVH WR WKH VDPH LVVXH PRWLYDWLQJ FRXUWV LQ WKH DERYHFLWHG FDVHV WKH DOORFDWLRQ RI WKH

ILQLWH VHWWOHPHQW IXQG DPRQJ WKH TXDOLI\LQJ FODVV PHPEHUV $GGLWLRQDOO\ WKH &ODVV 0HPEHUV ZKR

UHFHLYHG EXW KDYH QRW FDVKHG WKHLU ILUVWURXQG GLVWULEXWLRQ FKHFN DUH LQ D VLPLODU SRVLWLRQ DV D ODWH



                                                  
ILOLQJ FODLPDQW +HUH QR 3DUWLFLSDWLQJ &ODVV 0HPEHU ZDV HYHU UHTXLUHG WR VXEPLW D FODLP RU DQ\

SDSHUZRUN WR UHFHLYH KLV RU KHU GLVWULEXWLRQ XQGHU WKH $JUHHPHQW 7KH ILUVW DQG RQO\ DFWLRQ

UHTXLUHG WR SDUWLFLSDWH LQ WKH VHWWOHPHQW LV WR FDVK WKH FKHFN UHFHLYHG LQ WKH PDLO 7KHUHIRUH OLNH

D ODWHILOLQJ FODLPDQW WKH\ KDYH PLVVHG WKHLU GHDGOLQH IRU SDUWLFLSDWLQJ LQ WKH VHWWOHPHQW :LWKRXW

&RXUW LQWHUYHQWLRQ WKHVH &ODVV 0HPEHUV ZLOO PLVV DOO RSSRUWXQLW\ WR UHFHLYH WKH IXQGV WR ZKLFK

WKH\ DUH HQWLWOHG 6HH HJ ,Q UH 2UWKRSHGLF  )G DW  ³:KLOH WKHUH LV QR TXHVWLRQ WKDW LQ

WKH GLVWULEXWLRQ RI D ODUJH FODVV DFWLRQ VHWWOHPHQW IXQG D FXWRII GDWH LV HVVHQWLDO DQG DW VRPH SRLQW

WKH PDWWHU PXVW EH WHUPLQDWHG DSSOLFDWLRQ RI WKLV SULQFLSOH PXVW QRW EH VR ULJLG DV WR SUHFOXGH

UHFRYHU\ E\ D GHVHUYLQJ FODLPDQW´ TXRWDWLRQ RPLWWHG

       $OVR DV LQ ,Q UH 6HDUV 5RHEXFN WKH &RXUW ILQGV WKDW WKH UHTXHVWHG H[WHQVLRQ ZLOO QRW

PDWHULDOO\ FKDQJH WKH SDUWLHV¶ $JUHHPHQW  :/  DW  VHH DOVR HJ ,Q UH &UD]\

(GGLH 6HF /LWLJ  ) 6XSS   ('1<  SHUPLWWLQJ ODWHILOHG FODLPV ZKHUH WKH
FRXUW FRXOG ³QRW FRQFOXGH IURP D UHYLHZ RI WKH UHFRUG    DQG WKH WHUPV RI WKH 6HWWOHPHQW« WKDW

WKH >@ GHDGOLQH >ZD@V DQ LQWHJUDO SDUW RI WKH EDUJDLQ´ 8QGHU ,OOLQRLV ODZ D PDWHULDO WHUP LV DQ

HVVHQWLDO SURYLVLRQ RI D FRQWUDFW ³RI VXFK D QDWXUH DQG RI VXFK LPSRUWDQFH WKDW WKH FRQWUDFW ZRXOG

QRW KDYH EHHQ PDGH ZLWKRXW LW´ (OGD $UQKROG        %\]DQWLR //& Y 2FHDQ $WO :RRGODQG &RUS
 )G   WK &LU  TXRWLQJ +DLVPD Y (GJDU  1(G   ,OO $SS &W

 1RWKLQJ LQ WKH UHFRUG RU WKH SDUWLHV¶ EULHIV VXJJHVWV WKH SDUWLHV FKRVH  GD\V DV WKH FKHFN

FDVKLQJ GHDGOLQH IRU DQ\ SDUWLFXODU UHDVRQ RU WKDW WKH $JUHHPHQW ZRXOG QRW KDYH EHHQ UHDFKHG KDG

WKH GHDGOLQH EHHQ  GD\V $GGLWLRQDOO\ LW LV KLJKO\ XQOLNHO\ DQ\ &ODVV 0HPEHU EDVHG KLV RU KHU

GHFLVLRQ QRW WR RSW RXW RI WKH 6HWWOHPHQW &ODVV RQ WKH GD\ GHDGOLQH RU HYHQ RQ WKH SRWHQWLDO IRU

D VHFRQGURXQG GLVWULEXWLRQ DZDUG ,QGHHG DOWKRXJK GR]HQV RI &ODVV 0HPEHUV FRQWDFWHG &ODVV

&RXQVHO DQG 'DKO $GPLQLVWUDWLRQ GXULQJ WKH 1RWLFH SHULRG QR &ODVV 0HPEHU UDLVHG DQ\ TXHVWLRQ



                                                 
DERXW WKH VHFRQGURXQG GLVWULEXWLRQ SURFHVV ZKHWKHU D VHFRQGURXQG GLVWULEXWLRQ ZRXOG RFFXU

KRZ LW ZRXOG EH GHWHUPLQHG RU WKH DPRXQW RU WLPLQJ RI VXFK GLVWULEXWLRQ 6HH 'NW  DW 

       7KHUHIRUH WKH &RXUW ILQGV WKDW LW LV ZLWKLQ LWV HTXLWDEOH DXWKRULW\ WR FRQVLGHU WKH UHTXHVWHG

GD\ H[WHQVLRQ ,Q EDODQFLQJ WKH HTXLWLHV WKH &RXUW FRQVLGHUV VHYHUDO IDFWRUV LQFOXGLQJ WKH

GDQJHU RI SUHMXGLFH WR 'HIHQGDQWV WKH OHQJWK RI WKH GHOD\ DQG LWV SRWHQWLDO LPSDFW RQ MXGLFLDO

SURFHHGLQJV WKH UHDVRQ IRU GHOD\ DQG ZKHWKHU 3ODLQWLIIV DFWHG LQ JRRG IDLWK ,Q UH 6HDUV 5RHEXFN

 :/  DW  FLWLQJ 3LRQHHU ,QY 6HUYV &R Y %UXQVZLFN $VVRFV /WG 3¶VKLS 

86    VHH DOVR HJ ,Q UH 9LWDPLQV $QWLWUXVW &ODVV $FWLRQV  )G  

'& &LU  DSSO\LQJ WKHVH IDFWRUV WR GHWHUPLQH ZKHWKHU PRGLILFDWLRQ RI FODVV VHWWOHPHQW

DJUHHPHQW LV DSSURSULDWH

       7KH GD\ H[WHQVLRQ ZLOO QRW SUHMXGLFH 'HIHQGDQWV ZKR IDFH QR IXUWKHU H[SRVXUH DW WKLV

SRLQW LQ WKH FDVH VLQFH WKH 6HWWOHPHQW )XQG LV FDSSHG /LNHZLVH WKH GD\ H[WHQVLRQ ZLOO QRW

FDXVH DQ\ KDUPIXO GHOD\ WR 3DUWLFLSDWLQJ 0HPEHUV WKDW KDYH DOUHDG\ FDVKHG WKHLU ILUVWURXQG

GLVWULEXWLRQ FKHFNV 7KH PRGLILFDWLRQ ZLOO GHOD\ RQO\ WKH VHFRQGURXQG GLVWULEXWLRQ %XW QR &ODVV

0HPEHU LV JXDUDQWHHG DQ\ DZDUG WKURXJK D VHFRQGURXQG GLVWULEXWLRQ 7KH 3ODQ RI $OORFDWLRQ

JXDUDQWHHV HDFK &ODVV 0HPEHU RQO\ D ILUVWURXQG GLVWULEXWLRQ HTXDO WR D IUDFWLRQ RI WKH 1HW

6HWWOHPHQW )XQG WKDW DFFRXQWV IRU DOO 3DUWLFLSDWLQJ 0HPEHUV UHFHLYLQJ DQG FDVKLQJ D ILUVWURXQG

GLVWULEXWLRQ FKHFN 7R GDWH DOO EXW WKH  UHPDLQLQJ &ODVV 0HPEHUV KDYH UHFHLYHG WKLV JXDUDQWHHG

DPRXQW 7KH $JUHHPHQW GRHV QRW JXDUDQWHH DQ\ &ODVV 0HPEHU DQ\ GLVWULEXWLRQ EH\RQG WKDW

DPRXQW    ,W SURPLVHV RQO\ WKH SRVVLELOLW\ RI DQ DGGLWLRQDO DZDUG WKURXJK D VHFRQGURXQG

GLVWULEXWLRQ WR EH GLYLGHG DPRQJ WKH RWKHU 3DUWLFLSDWLQJ 0HPEHUV WKDW FDVKHG D FKHFN +HUH WKLV

DPRXQWV WR DQ DGGLWLRQDO DSSUR[LPDWHO\  SHU &ODVV 0HPEHU²E\ QR PHDQV D WULYLDO DPRXQW

EXW IDU OHVV WKDQ WKH WKRXVDQGV RU WHQV RI WKRXVDQGV WKH UHPDLQLQJ  &ODVV 0HPEHUV ZKR KDYH QRW



                                                
\HW FDVKHG D FKHFN EXW ZKR ZHUH DOVR GHQLHG FRYHUDJH IRU WKHLU PHQWDO KHDOWK WUHDWPHQW VWDQG WR

JDLQ LI WKH H[WHQVLRQ LV SHUPLWWHG 5HJDUGOHVV DV DOUHDG\ H[SODLQHG WKH H[WHQVLRQ ZLOO QRW UHGXFH

DQ\ &ODVV 0HPEHU¶V JXDUDQWHHG GLVWULEXWLRQ 6HH HJ =LHQWV  )G DW  DOORZLQJ ILYH ODWH

ILOHG FODLPV ZKHUH GRLQJ VR ³ZRXOG UHVXOW LQ RQO\ D PLQLVFXOH UHGXFWLRQ LQ UHFRYHU\ E\ WLPHO\

FODLPDQWV´

       )XUWKHUPRUH WKH GHOD\ WR DQ\ VHFRQGURXQG GLVWULEXWLRQ ZLOO EH PLQLPDO 7KH GHOLYHUDEOH

EXW XQFDVKHG FKHFNV ZHUH H[SOLFLWO\ DFFRXQWHG IRU LQ WKH $JUHHPHQW DQG 3ODQ RI $OORFDWLRQ 7KHUH

LV QR TXHVWLRQ WKH  &ODVV 0HPEHUV ZLWK GHOLYHUDEOH EXW XQFDVKHG FKHFNV TXDOLI\ IRU D

GLVWULEXWLRQ 7KH DZDUG RZHG WR HDFK KDV DOUHDG\ EHHQ FDOFXODWHG DQG QRQH RI WKHVH LQGLYLGXDOV

QHHGV WR VXEPLW DQ\ FODLP RU RWKHU SDSHUZRUN WR UHFHLYH WKDW DZDUG 7KH RQO\ VWHS OHIW WR FRPSOHWH

WKH GLVWULEXWLRQ SURFHVV LV WR UHLVVXH DQG FDVK WKH FKHFN ,Q UH 6HDUV 5RHEXFN  :/ 

DW   HTXLWLHV GLG QRW IDYRU SHUPLWWLQJ  ODWHILOHG FODLPV ZKHUH YDOLGLW\ RI WKH FODLPV ZDV

XQNQRZQ FODLPDQWV KDG SURYLGHG QR H[SODQDWLRQ IRU WKHLU WDUGLQHVV DQG SURFHVVLQJ WKH FODLPV

ZRXOG UHTXLUH PRUH WKDQ PLQLPDO GLVUXSWLRQ WR WKH VHWWOHPHQW DGPLQLVWUDWLRQ %XUQV  )G DW

 GLVWLQJXLVKLQJ EHWZHHQ ODWHILOLQJ RI XQRSSRVHG FODLPV E\ DVFHUWDLQHG FODVV PHPEHUV YHUVXV

³YLJRURXVO\ FRQWHVW>HG@´ FODLPV E\ ³RQO\ SURVSHFWLYH FODVV PHPEHUV´ WKDW ZRXOG VXEVWDQWLDOO\

GHOD\ WKH ILQDOLW\ RI WKH VHWWOHPHQW

       $GGLWLRQDOO\ WKH &RXUW KDV UHDVRQ WR EHOLHYH WKH  &ODVV 0HPEHUV¶ IDLOXUH WR FDVK WKHLU

FKHFNV LV H[FXVDEOH DQG ZDUUDQWV WKLV PLQRU GD\ GHOD\ )LUVW DV PHPEHUV RI WKLV &ODVV WKHVH

LQGLYLGXDOV DUH LQKHUHQWO\ SDUW RI D YXOQHUDEOH SRSXODWLRQ DQG PD\ FRQWLQXH WR VWUXJJOH ZLWK VHULRXV

PHQWDO KHDOWK LVVXHV WKDW FRXOG KDYH FRQWULEXWHG WR WKHLU IDLOXUH WR UHFHLYH RU FDVK WKH FKHFN

6HFRQG DFFRUGLQJ WR 'DKO $GPLQLVWUDWLRQ WKH GHOLYHUDEOH EXW XQFDVKHG FKHFNV ZHUH LQ IDFW

GHOLYHUHG 'NW  DW   %HFDXVH WKHVH FKHFNV DUH IRU WKRXVDQGV DQG LQ VRPH FDVHV WHQV RI



                                                
WKRXVDQGV RI GROODUV WKH &RXUW DVVXPHV QR LQGLYLGXDO ZRXOG QRWLFH DQG LQWHQWLRQDOO\ QRW FDVK WKH

FKHFN ,W LV PRUH OLNHO\ DV RQH &ODVV 0HPEHU DOUHDG\ UHSRUWHG RFFXUUHG WKH LQGLYLGXDO GLG QRW

NQRZ D FKHFN ZDV IRUWKFRPLQJ DQG HLWKHU ORVW RU RYHUORRNHG WKH FKHFN ZKHQ LW DUULYHG LQ WKH PDLO

6HH LG DW   ,Q IDFW ILYH RI WKH  &ODVV 0HPEHUV ZLWK XQFDVKHG FKHFNV KDYH FRPH IRUZDUG

ZLWK ZKDW 'HIHQGDQWV FRQFHGH DUH MXVWLILDEOH UHDVRQV IRU QRW KDYLQJ FDVKHG WKH FKHFNV UHFHLYHG

IRU H[DPSOH ODWH DUULYDO RI WKH FKHFN D PLVFRPPXQLFDWLRQ EHWZHHQ VSRXVHV GHDWK RI D IDPLO\

PHPEHU DQG ODFN RI DFFHVV WR D EDQN DFFRXQW ,G

       )LQDOO\ WKH &RXUW ILQGV DQG 'HIHQGDQWV GR QRW GLVSXWH WKDW 3ODLQWLIIV KDYH DFWHG LQ JRRG

IDLWK LQ UHTXHVWLQJ WKH H[WHQVLRQ 2Q EDODQFH WKH HTXLWLHV IDYRU SHUPLWWLQJ WKH GD\ H[WHQVLRQ

WR FRPSOHWH GLVWULEXWLRQ RI WKH GHOLYHUDEOH EXW XQFDVKHG FKHFNV

                                        &21&/86,21


       )RU WKH UHDVRQV VHW IRUWK DERYH 3ODLQWLIIV¶ 0RWLRQ WR 0RGLI\ $GPLQLVWUDWLRQ RI 6HWWOHPHQW

E\ ([WHQGLQJ 'LVWULEXWLRQ 'HDGOLQH 'NW  LV JUDQWHG 7KH 6HWWOHPHQW $GPLQLVWUDWRU VKDOO

KDYH  GD\V IURP WKH GDWH RI WKLV 2UGHU WR IXUWKHU DWWHPSW WR FRPSOHWH GLVWULEXWLRQV WR WKH

6HWWOHPHQW &ODVV 0HPEHUV ZKR UHFHLYHG EXW GLG QRW FDVK WKH FKHFNV PDGH SD\DEOH WR WKHP 2Q

WKH FRQFOXVLRQ RI WKH GD\ SHULRG WKH 6HWWOHPHQW $GPLQLVWUDWRU VKDOO UHVXPH WKH VFKHGXOH DQG

SURFHGXUHV XQGHU WKH 3ODQ RI $OORFDWLRQ 'NW  WR GLVWULEXWH WKH 5HVLGXDO 6HWWOHPHQW )XQG




                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             +RQ 9LUJLQLD 0 .HQGDOO
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH
'DWH 2FWREHU  




                                               
